 1

 2

 3

 4

 5

 6

 7

 8                                UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    MICHAEL MARTIN,                                   No. 2:19-cv-01492 JAM GGH P
12                       Petitioner,
13           v.                                         ORDER TO SHOW CAUSE
14    PAUL THOMPSON, Warden,
15                       Respondent.
16

17          Petitioner, a federal prisoner proceeding pro se, has filed a petition for writ of habeas

18   corpus pursuant to 28 U.S.C. §2241. The matter was referred to the United States Magistrate

19   Judge pursuant to 28 U.S.C. §636(b)(1) and Local Rule 302(c). On November 29, 2019,

20   respondent filed a motion to dismiss. ECF No. 13. However, petitioner has failed to file an

21   opposition, or statement of non-opposition within the requisite deadline. See ECF No. 11.

22          Accordingly, IT IS HEREBY ORDERED that petitioner shall show cause, in writing,

23   within 14 days, why this matter should not be dismissed for failure to prosecute and/or to follow a

24   ////

25   ////

26   ////

27   ////

28   ////
                                                       1
 1   court order pursuant to Federal Rule of Civil Procedure 41(b). The filing of an opposition, or

 2   statement of non-opposition, within this timeframe will serve as cause and will discharge this

 3   order.

 4   Dated: January 24, 2020
                                                /s/ Gregory G. Hollows
 5                                      UNITED STATES MAGISTRATE JUDGE
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                      2
